UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7674


ANTOINE J. CHINA,

                Plaintiff - Appellant,

          v.

LT. MARSKBERRY; MAJOR NETTLES;      WARDEN     FRED   B.   THOMPSON;
WILLIAM R. BYARS, JR., Director,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     J. Michelle Childs, District
Judge. (5:13-cv-00091-JMC)


Submitted:   December 14, 2015             Decided:   December 30, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antoine J. China, Appellant Pro Se. Hugh Willcox Buyck, Gordon
Wade Cooper, BUYCK, SANDERS & SIMMONS, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Antoine J. China appeals from the district court’s order

adopting the recommendation of the magistrate judge and granting

summary judgment to Defendants in his 42 U.S.C. § 1983 (2012)

civil    rights    action.          He       challenges         that   ruling       and   the

magistrate     judge’s       rulings         denying      his     motions      to    appoint

counsel, to compel, and for a default judgment.                          Appellees move

to dismiss the appeal as untimely.

     We have reviewed the record and find no reversible error.

We further conclude that the notice of appeal was timely filed.

Accordingly, we deny the motion to dismiss the appeal and affirm

for the reasons stated by the district court and the magistrate

judge.        China     v.    Lt.        Marskberry,        No.        5:13-cv-00091-JMC

(D.S.C. Apr.      11,   Sept.    9       &    Oct.   3,    2013;       Sept.    4,    2014).

We deny China’s motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                    AFFIRMED




                                              2